Sub-Item 77O ( 1) DREY F U S VARIABLE INVESTMENT FUNDS QUALITY BOND PORTFOLIO On July 20, 2015, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 55 Fixed Rate Senior Notes Due 2025 issued by Morgan Stanley (CUSIP No. 6174468C6) (the "Notes") at a purchase price of $99.918 per Note, including underwriter compensation of 0.450%. The Notes were purchased from Morgan Stanley & Co. LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ABN AMRO Securities (USA) LLC Academy Securities, Inc. BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Commerz Markets LLC Drexel Hamilton, LLC Fifth Third Securities, Inc. ING Financial Markets LLC KKR Capital Markets LLC Lebenthal & Co., LLC Lloyds Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Morgan Stanley & Co. LLC RBC Capital Markets, LLC RBS Securities Inc. Regions Securities LLC SG Americas Securities, LLC Suntrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. UBS Securities LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 15, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O ( 2) DREY F U S VARIABLE INVESTMENT FUNDS QUALITY BOND PORTFOLIO On September 21, 2015, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 80 4.375% First Mortgage Bonds due 2045 issued by Kentucky Utilities Company (CUSIP No. 491674BL0) (the "Bonds") at a purchase price of $99.917 per Bond, including underwriter compensation of 0.875%. The Bonds were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC CIBC World Markets Corp. Credit Suisse Securities (USA) LLC J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Mitsubishi UFJ Securities (USA), Inc. SunTrust Robinson Humphrey, Inc. UBS Securities LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 15, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O ( 3) DREY F U S VARIABLE INVESTMENT FUNDS QUALITY BOND PORTFOLIO On September 21, 2015, Quality Bond Portfolio, a series of Dreyfus Variable Investment Fund (the "Fund"), purchased 200 4.125% Senior Notes due September 2025 issued by UBS Group Funding (Jersey) Limited (CUSIP No. 90351DAB3) (the "Notes") at a purchase price of $99.813 per Note, including underwriter compensation of 0.450%. The Notes were purchased from UBS Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities, Inc. Apollo Global Securities, LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC World Markets Corp. Citigroup Global Markets Inc. Desjardins Securities Inc. Drexel Hamilton, LLC Fifth Third Securities, Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Mischler Financial Group, Inc. Morgan Stanley & Co. LLC National Bank of Canada Financial Inc. Regions Securities LLC RBC Capital Markets, LLC Scotia Capital (USA) Inc. SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC UBS Securities LLC US Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 15, 2015. These materials include additional information about the terms of the transaction.
